
	
		II
		Calendar No. 911
		110th CONGRESS
		2d Session
		S. 2136
		IN THE SENATE OF THE UNITED STATES
		
			October 3, 2007
			Mr. Durbin (for himself,
			 Mr. Schumer, Mr. Dodd, Mr.
			 Obama, Mr. Whitehouse,
			 Mr. Brown, Mr.
			 Menendez, Mr. Biden,
			 Mr. Harkin, Mr.
			 Reed, Mrs. Boxer,
			 Mrs. Clinton, Mrs. Feinstein, and Mr.
			 Kerry) introduced the following bill; which was read twice and
			 referred to the
			 Committee on the
			 Judiciary
		
		
			July 29 (legislative day, July 28), 2008
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To address the treatment of primary mortgages in
		  bankruptcy, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Families Save Their Homes in
			 Bankruptcy Act of 2007.
		IMinimizing
			 foreclosures
			101.Special rules
			 for modification of loans secured by residences
				(a)In
			 generalSection 1322(b) of title 11, United States Code, is
			 amended—
					(1)in paragraph (10),
			 by striking and at the end;
					(2)by redesignating
			 paragraph (11) as paragraph (12); and
					(3)by inserting after
			 paragraph (10) the following:
						
							(11)notwithstanding
				paragraph (2) and otherwise applicable nonbankruptcy law—
								(A)modify an allowed
				secured claim secured by the debtor’s principal residence, as described in
				subparagraph (B), if, after deduction from the debtor’s current monthly income
				of the expenses permitted for debtors described in section 1325(b)(3) of this
				title (other than amounts contractually due to creditors holding such allowed
				secured claims and additional payments necessary to maintain possession of that
				residence), the debtor has insufficient remaining income to retain possession
				of the residence by curing a default and maintaining payments while the case is
				pending, as provided under paragraph (5); and
								(B)provide for
				payment of such claim—
									(i)for a period not to exceed 30 years
				(reduced by the period for which the loan has been outstanding) from the date
				of the order for relief under this chapter; and
									(ii)at a rate of
				interest accruing after such date calculated at a fixed annual percentage rate,
				in an amount equal to the most recently published annual yield on conventional
				mortgages published by the Board of Governors of the Federal Reserve System, as
				of the applicable time set forth in the rules of the Board, plus a reasonable
				premium for risk;
				and
									.
					(b)Conforming
			 amendmentSection 1325(a)(5) of title 11, United States Code, is
			 amended by inserting before with respect the following:
			 except as otherwise provided in section 1322(b)(11) of this
			 title,.
				102.Waiver of
			 counseling requirement when homes are in foreclosureSection 109(h) of title 11, United States
			 Code, is amended by adding at the end the following:
				
					(5)Paragraph (1)
				shall not apply with respect to a debtor who files with the court a
				certification that a foreclosure sale of the debtor’s principal residence has
				been
				scheduled.
					.
			IIProviding other
			 debtor protections
			201.Combating
			 excessive feesSection 1322(c)
			 of title 11, the United States Code, is amended—
				(1)in paragraph (1), by striking
			 and at the end;
				(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(3)to the extent that
				an allowed secured claim is secured by the debtor’s principal residence, the
				value of which is greater than the amount of such claim, fees, costs, or
				charges arising during the pendency of the case may be added to secured debt
				provided for by the plan only if—
							(A)notice of such
				fees, costs or charges is filed with the court before the expiration of the
				earlier of—
								(i)1 year after the
				time at which they are incurred; or
								(ii)60 days before
				the conclusion of the case; and
								(B)such fees, costs,
				or charges are lawful, reasonable, and provided for in the underlying
				contract;
							(4)the failure of a
				party to give notice described in paragraph (3) shall be deemed a waiver of any
				claim for fees, costs, or charges described in paragraph (3) for all purposes,
				and any attempt to collect such fees, costs, or charges shall constitute a
				violation of section 524(a)(2) of this title or, if the violation occurs before
				the date of discharge, of section 362(a) of this title; and
						(5)a plan may provide
				for the waiver of any prepayment penalty on a claim secured by the principal
				residence of the
				debtor.
						.
				202.Maintaining
			 debtors’ legal claimsSection
			 554(e) of title 11, United States Code, is amended by adding at the end the
			 following:
				
					(e)In any action in
				State or Federal court with respect to a claim or defense asserted by an
				individual debtor in such action that was not scheduled under section 521(a)(1)
				of this title, the trustee shall be allowed a reasonable time to request
				joinder or substitution as the real party in interest. If the trustee does not
				request joinder or substitution in such action, the debtor may proceed as the
				real party in interest, and no such action shall be dismissed on the ground
				that it is not prosecuted in the name of the real party in interest or on the
				ground that the debtor’s claims were not properly scheduled in a case under
				this
				title.
					.
			203.Resolving
			 disputesSection 1334 of title
			 28, United States Code, is amended by adding at the end the following:
			 Notwithstanding any agreement for arbitration that is subject to chapter
			 1 of title 9, in any core proceeding under section 157(b) of this title
			 involving an individual debtor whose debts are primarily consumer debts, the
			 court may hear and determine the proceeding, and enter appropriate orders and
			 judgments, in lieu of referral to arbitration..
			204.Enacting a
			 homestead floor for debtors over 55 years of age
				(a)In
			 generalSection 522(b)(3) of title 11, United States Code, is
			 amended—
					(1)in subparagraph
			 (B), by striking and at the end;
					(2)in subparagraph (C), by striking the period
			 at the end and inserting ; and; and
					(3)by adding at the
			 end and inserting the following:
						
							(D)if the debtor, as
				of the date of the filing of the petition, is 55 years old or older, the
				debtor's aggregate interest, not to exceed $75,000 in value, in real property
				or personal property that the debtor or a dependent of the debtor uses as a
				principal residence, or in a cooperative that owns property that the debtor or
				a dependent of the debtor uses as a principal
				residence.
							.
					(b)Exemption
			 authoritySection 522(d)(1) of title 11, United States Code, is
			 amended by inserting or, if the debtor is 55 years of age or older,
			 $75,000 in value, before in real property.
				205.Disallowing
			 claims from violations of consumer protection lawsSection
			 502(b) of title 11, United States Code, is amended—
				(1)in paragraph (8),
			 by striking or at the end;
				(2)in paragraph (9),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(10)the claim is
				subject to any remedy for damages or rescission due to failure to comply with
				any applicable requirement under the Truth in Lending Act (15 U.S.C. 1601 et
				seq.), or any other provision of applicable State or Federal consumer
				protection law that was in force when the noncompliance took place,
				notwithstanding the prior entry of a foreclosure
				judgment.
						.
				
	
		1.Short titleThis Act may be cited as the
			 Helping Families Save Their Homes in
			 Bankruptcy Act of 2008.
		IMinimizing
			 foreclosures
			101.DefinitionsSection 101 of title 11, United States Code,
			 is amended—
				(1)by redesignating
			 paragraphs (40A) and (40B) as paragraphs (40B) and (40C), respectively;
				(2)by inserting after
			 paragraph (40) the following:
					
						(40A)The term nontraditional
				mortgage means a security interest in the debtor’s principal residence
				that secures a debt for a loan that at any period during the term of the loan
				provides for the deferral of payment of principal or interest through
				permitting periodic payments that do not cover the full amount of interest due
				or that cover only the interest due, except that such term excludes—
							(A)a loan that at any period
				during the term of the loan provides for the deferral of payment of principal
				through permitting periodic payments that cover only the interest due, if the
				creditor demonstrates that it determined in good faith at the time the loan was
				consummated, after undergoing a full underwriting process based on verified and
				documented information, that the debtor had a reasonable ability to repay at
				the full interest and principal payment amount (assuming an initial 30 year
				full amortization), and payments under the loan resulted in a debt-to-income
				ratio of the debtor in an amount equal to or less than that which would have
				been permitted under guidelines and directives established by the Secretary of
				Housing and Urban Development pursuant to section 203.33 of title 24, Code of
				Federal Regulations, for loans subject to such section;
							(B)a home equity line of
				credit that is in a subordinate lien position; and
							(C)a reverse
				mortgage.
							;
				(3)by redesignating
			 paragraphs (53B) through (53D) as paragraphs (53C), (53D), (53E), and (53F),
			 respectively; and
				(4)by inserting after paragraph (53A) the
			 following:
					
						(53B)The term
				subprime mortgage means a security interest in the debtor’s
				principal residence that secures a debt for a loan that has an annual
				percentage rate that is greater than—
							(A)the sum of 3 percent plus the yield on
				United States Treasury securities having comparable periods of maturity, if the
				loan is secured by a first mortgage or first deed of trust; or
							(B)the sum of 5 percent plus the yield on
				United States Treasury securities having comparable periods of maturity, if the
				loan is secured by a subordinate mortgage or subordinate deed of trust.
							Without regard to whether such loan is
				subject to or reportable under the Home Mortgage Disclosure Act, the difference
				between the annual percentage rate of such loan and the yield on United States
				Treasury securities having comparable periods of maturity shall be determined
				using the procedures and calculation methods applicable to loans that are
				subject to the reporting requirements of such Act, except that such yield shall
				be determined as of the 15th day of the month preceding the month in which a
				completed application is submitted for such loan. If such loan provides for a
				fixed interest rate for an introductory period and then resets or adjusts to a
				variable interest rate, the determination of the annual percentage rate shall
				be based on the greater of the introductory rate and the fully indexed rate.
				For purposes of this paragraph, the term fully indexed rate
				means the prevailing index rate on a residential mortgage loan at the time at
				which the loan is made, plus the margin that will apply after the expiration of
				an introductory interest
				rate..
				102.Special rules for
			 modification of loans secured by residences
				(a)In
			 generalSection 1322(b) of title 11, United States Code, is
			 amended—
					(1)in paragraph (10), by
			 striking and at the end;
					(2)by redesignating
			 paragraph (11) as paragraph (12); and
					(3)by inserting after
			 paragraph (10) the following:
						
							(11)notwithstanding
				paragraph (2) and otherwise applicable nonbankruptcy law—
								(A)modify an allowed secured
				claim for a debt incurred prior to the effective date of this paragraph secured
				by a nontraditional mortgage, or a subprime mortgage, and any lien subordinate
				to such claim, on the debtor’s principal residence, as described in
				subparagraph (B), if, after deduction from the debtor’s current monthly income
				of the expenses permitted for debtors described in section 1325(b)(3) of this
				title (other than amounts contractually due to creditors holding such allowed
				secured claims and additional payments necessary to maintain possession of that
				residence), the debtor has insufficient remaining income to retain possession
				of the residence by curing a default and maintaining payments while the case is
				pending, as provided under paragraph (5);
								(B)provide for payment of
				such claim—
									(i)in an amount equal to the
				amount of the allowed secured claim;
									(ii)for a period that is the longer of 30 years
				(reduced by the period for which the loan has been outstanding) or the
				remaining term of such loan, beginning on the date of the order for relief
				under this chapter; and
									(iii)at a rate of interest
				accruing after such date calculated at a fixed annual percentage rate, in an
				amount equal to the most recently published annual yield on conventional
				mortgages published by the Board of Governors of the Federal Reserve System, as
				of the applicable time set forth in the rules of the Board, plus a reasonable
				premium for risk; and
									(C)if a claim has been
				modified to an amount below the original principal of the loan pursuant to
				subparagraph (B)(i) and the debtor's principal residence is sold during the
				term of the plan, the holder of the claim shall be entitled to receive, in
				addition to the unpaid portion of the allowed secured claim, the net proceeds
				of the sale, or the amount of the holder's allowed unsecured claim, whichever
				is less;
				and
								.
					(b)Conforming
			 amendmentSection 1325(a)(5) of title 11, United States Code, is
			 amended by inserting before with respect the following:
			 except as otherwise provided in section 1322(b)(11) of this
			 title,.
				103.Waiver of counseling
			 requirement when homes are in foreclosureSection 109(h) of title 11, United States
			 Code, is amended by adding at the end the following:
				
					(5)Paragraph (1) shall not
				apply with respect to a debtor who files with the court a certification that a
				foreclosure sale of the debtor’s principal residence has been
				scheduled.
					.
			IIProviding other debtor
			 protections
			201.Combating excessive
			 feesSection 1322(c) of title
			 11, the United States Code, is amended—
				(1)in paragraph (1), by striking
			 and at the end;
				(2)in paragraph (2), by
			 striking the period at the end and inserting a semicolon; and
				(3)by adding at the end the
			 following:
					
						(3)the plan need not provide
				for the payment of, and the debtor, the debtor’s property, and property of the
				estate shall not be liable for, any fee, cost, or charge, notwithstanding
				section 506(b), that arises in connection with a claim secured by the debtor’s
				principal residence if the event that gives rise to such fee, cost, or charge
				occurs while the case is pending but before the discharge order, except to the
				extent that—
							(A)notice of such fees,
				costs or charges is filed with the court, and served on the debtor and the
				trustee, before the expiration of the earlier of—
								(i)1 year after the event
				that gives rise to such fee, cost, or charge occurs; or
								(ii)60 days before the
				closing of the case; and
								(B)such fees, costs, or
				charges are lawful, reasonable, and provided for in the agreement under which
				such claim or security interest arose;
							(4)the failure of a party to
				give notice described in paragraph (3) shall be deemed a waiver of any claim
				for fees, costs, or charges described in paragraph (3) for all purposes, and
				any attempt to collect such fees, costs, or charges shall constitute a
				violation of section 524(a)(2) of this title or, if the violation occurs before
				the date of discharge, of section 362(a) of this title; and
						(5)a plan may provide for
				the waiver of any prepayment penalty on a claim secured by the principal
				residence of the
				debtor.
						.
				202.Maintaining debtors’
			 legal claimsSection 554(e) of
			 title 11, United States Code, is amended by adding at the end the
			 following:
				
					(e)In any action in State or
				Federal court with respect to a claim or defense asserted by an individual
				debtor in such action that was not scheduled under section 521(a)(1) of this
				title, the trustee shall be allowed a reasonable time to request joinder or
				substitution as the real party in interest. If the trustee does not request
				joinder or substitution in such action, the debtor may proceed as the real
				party in interest, and no such action shall be dismissed on the ground that it
				is not prosecuted in the name of the real party in interest or on the ground
				that the debtor’s claims were not properly scheduled in a case under this
				title.
					.
			203.Resolving
			 disputesSection 1334 of title
			 28, United States Code, is amended by adding at the end the following:
			 Notwithstanding any agreement for arbitration that is subject to chapter
			 1 of title 9, in any core proceeding under section 157(b) of this title
			 involving an individual debtor whose debts are primarily consumer debts, the
			 court may hear and determine the proceeding, and enter appropriate orders and
			 judgments, in lieu of referral to arbitration..
			204.Enacting a homestead
			 floor for debtors over 55 years of age
				(a)In
			 generalSection 522(b)(3) of title 11, United States Code, is
			 amended—
					(1)in subparagraph (B), by
			 striking and at the end;
					(2)in subparagraph (C), by striking the period
			 at the end and inserting ; and; and
					(3)by adding at the end and
			 inserting the following:
						
							(D)if the debtor, as of the
				date of the filing of the petition, is 55 years old or older, the debtor's
				aggregate interest, not to exceed $75,000 in value, in real property or
				personal property that the debtor or a dependent of the debtor uses as a
				principal residence, or in a cooperative that owns property that the debtor or
				a dependent of the debtor uses as a principal
				residence.
							.
					(b)Exemption
			 authoritySection 522(d)(1) of title 11, United States Code, is
			 amended by inserting or, if the debtor is 55 years of age or older,
			 $75,000 in value, before in real property.
				205.Disallowing claims
			 from violations of consumer protection lawsSection 502(b) of title 11, United States
			 Code, is amended—
				(1)in paragraph (8), by
			 striking or at the end;
				(2)in paragraph (9), by
			 striking the period at the end and inserting ; or; and
				(3)by adding at the end the
			 following:
					
						(10)the claim is subject to
				any remedy for damages or rescission due to failure to comply with any
				applicable requirement under the Truth in Lending Act (15 U.S.C. 1601 et seq.),
				or any other provision of applicable State or Federal consumer protection law
				that was in force when the noncompliance took place, notwithstanding the prior
				entry of a foreclosure
				judgment.
						.
				
	
		July 29 (legislative day, July 28), 2008
		Reported with an amendment
	
